          Case 1:19-cv-01523-AWI-SAB Document 59 Filed 10/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
 8                             EASTERN DISTRICT OF CALIFORNIA

 9

10    JORGE CONTRERAS,                                   Case No. 1:19-cv-01523-AWI-SAB

11                   Petitioner,                         DEATH PENALTY CASE

12           v.                                          ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATION GRANTING
13   RONALD DAVIS, Warden of California State            EQUITABLE TOLLING TO AND
     Prison at San Quentin,                              INCLUDING JUNE 9, 2021
14
                     Respondent.
15

16         Petitioner, Jorge Contreras, a state prisoner convicted and sentenced to death in Tulare

17 County Superior Court on December 11, 1996, proceeds through appointed counsel, Brian M.

18 Pomerantz, Esq. and Ken Murray, Esq., in this proceeding commenced on October 28, 2019

19 pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge
20 pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21         Before the Court is the motion filed July 23, 2020 by Petitioner’s counsel to equitably toll

22 the limitations deadline under 28 U.S.C. § 2244 for the filing of his federal habeas petition in this

23 action. The motion requests that the current as tolled petition filing deadline of December 9, 2020

24 be further equitably tolled to June 9, 2021 on grounds of impediments arising from the COVID-

25 19 pandemic.

26         On September 18, 2020, the magistrate judge issued his findings and recommendation that

27 Petitioner’s motion be granted. (ECF No. 55.) The findings and recommendation were served on

28 the parties on September 18, 2020, and contained notice that any objections thereto were to be
                                                 1
          Case 1:19-cv-01523-AWI-SAB Document 59 Filed 10/23/20 Page 2 of 2


 1 filed not later than thirty (30) days thereafter. (Id. at 12.) Neither party has objected or otherwise

 2 responded to the findings and recommendation, and the time for doing so has passed.

 3         In accordance with the provisions of 28 U.S.C. § 636(b) and Local Rule 304, this Court

 4 has conducted a review of the case. Having carefully reviewed the entire file, the Court finds the

 5 findings and recommendation to be supported by the record and proper analysis.

 6         Accordingly, IT IS HEREBY ORDERED that:

 7         1.     The findings and recommendation issued on September 18, 2020 (ECF No. 55) are

 8                adopted-in-full;

 9         2.     The motion for equitable tolling (ECF No. 49) is GRANTED:

10         3.     Petitioner shall file his federal habeas petition on or before June 9, 2021.

11
     IT IS SO ORDERED.
12

13 Dated: October 23, 2020
                                                SENIOR DISTRICT JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                     2
